ORDER
In his petition for rehearing filed on July 14, 2004, Butler contends that the district court, which made factual determinations under the Sentencing Guidelines by a preponderance of the evidence, violated his Sixth Amendment right to have a jury decide factual issues that would increase his sentence. In United States v. Booker, 375 F.3d 508 (7th Cir.2004), we held that, under Blakely v. Washington, — U.S. —, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), such a practice is unconstitutional. Therefore the petition for rehearing is GRANTED, and the case is remanded to the district court for resentencing in light of Blakely and Booker. See United States v. Shearer, 379 F.3d 453, 455 (7th Cir.2004); United States v. Singletary, 379 F.3d 425, 427 (7th Cir.2004); United States v. Ohlinger, 377 F.3d 785, 787 (7th Cir. 2004).